DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to claims 1-3 and 15-20 based on the Response filed on 11/01/2021 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this is Final action.

Claims 4-14 are canceled. Claims 1-3 and 15-20 are pending.

Claims 1, 15 and 17 are amended with the features of “the color film substrate, wherein 
the first and third secondary (sub) color resists are shaped as a right-angled trapezoid, and the second secondary (sub) color resist is shaped as an isosceles triangle; wherein the first and third secondary (sub) color resists are axially symmetrically distributed with respect to a perpendicular bisector of a bottom side of the second secondary (sub) color resist; and wherein the perpendicular bisector of the bottom side of the second secondary (sub) color resist extends along one of the first direction and the second direction, and the first direction is substantially perpendicular to the second direction”.

The primary reference Yoon et al. (US 20160033816) disclose:
[0249] Although in FIGS. 15 and 16, the second color filter 230G is illustrated to have a circular shape, it may be formed to have various shapes, for example, a quadrangular shape or an ellipsoidal shape, without being limited thereto. Alternatively, the second color filter 230G may be formed to have a bar-like shape, and may be disposed at a region at which the drain electrode 175 and the pixel electrode 191 are overlapped with each other, for example, where the drain electrode 175 is overlapped with a lower half of the vertical stem portion of the pixel electrode 191.
The primary reference Park et al. (US 20140184972) disclose:
[0052] Embodiments of the invention are described herein with reference to cross-section illustrations that are schematic illustrations of idealized embodiments (and intermediate structures) of the invention. As such, variations from the shapes of the illustrations as a result, for example, of manufacturing techniques and/or tolerances, are to be expected. Thus, embodiments of the invention should not be construed as limited to the particular shapes of regions illustrated herein but are to include deviations in shapes that result, for example, from manufacturing.

Furthermore, in the secondary reference Nagato et al. (US 20130242237), Figures 9A-11B shows the various shapes in the vertical direction of the color filters as interference for constituted by interference filters of each white pixel portion [0076]-[0077] in order to obtain a higher efficiency [0078] as Nagato et al. taught.  

Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to form “the first and third secondary (sub) color resists shaped as a right-angled trapezoid, and the second secondary (sub) color resist shaped as an isosceles triangle; wherein the first and third secondary (sub) color resists are axially symmetrically distributed with respect to a perpendicular bisector of a bottom side of the second secondary (sub) color resist; and wherein the perpendicular bisector of the bottom side of the second secondary (sub) color resist extends along one of the first direction and the second direction, and the first direction is substantially perpendicular to the second direction”, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select the shapes of “the first and third secondary (sub) color resists as a right-angled trapezoid, and the second secondary (sub) color resist as an isosceles triangle; wherein the first and third secondary (sub) color resists are axially symmetrically distributed with respect to a perpendicular bisector of a bottom side of the second secondary (sub) color resist; and wherein the perpendicular bisector of the bottom side of the second secondary (sub) color resist extends along one of the first direction and the second direction, and the first direction is substantially perpendicular to the second direction”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-3 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 20160033816) in view of Ito et al. (JP 2003004928) and Nagato et al. (US 20130242237).   

    PNG
    media_image1.png
    304
    869
    media_image1.png
    Greyscale

Regard to claim 1, Yoon et al. disclose a color film substrate, comprising: 
a base substrate 210; and 
pixel units PX(R)/PX(G)/PX(B)/PX(W) located on the base substrate and arranged in an array as shown in Figs. 1, 10, 12, 31, 39, 42, 50, 56, 58, wherein a first side of the array extends along a first direction, a second side of the array extending along a second direction, and wherein the first direction intersects the second direction,
wherein each of the pixel units comprises 
a first color filter 230R , a second color filter 230G, a third color filter 230B, and a fourth color filter W; 
the fourth color filter comprises a first secondary color filter 230R, a second secondary color filter 230G, and a third secondary color filter 230B; areas of the first, second, and third secondary color filter are equal; 
the first secondary color filter and the first color filter are made of a first material, 
the second secondary color filter and the second color filter are made of a second material, 
the third secondary color filter and the third color filter are made of a third material.  

Regard to claim 15, Yoon et al. disclose a color film substrate, comprising: 
a base substrate 210; 
an opaque layer 220 made of an opaque material disposed on the base substrate, wherein 
the opaque layer defines first, second, third, and fourth openings that expose the base substrate, 
the fourth opening comprises first, second, and third regions; and  
a pixel unit PX(R)/PX(G)/PX(B)/PX(W) having first, second, and third color 230R/230G/230B, and first, second, and third sub color 230R/230G/230B, 
wherein  
the first color filter is disposed in the first opening, 
the second color filter is disposed in the second opening, and 
the third color filter is disposed in the third opening, 
the first sub color filter is disposed in the first region of the fourth opening, 
the second sub color filter is disposed in the second region of the fourth opening, and 
the third sub color filter is disposed in the third region of the fourth opening; 
wherein 
the first, second, third, and fourth openings are sequentially arranged along a first direction,  
areas of the first, second, and third region of the fourth opening are equal, 
the first sub color filter and the first color filter are made of a first material, 
the second sub color filter and the second color filter are made of a second material, 
the third sub color filter and the third color filter are made of a third material.  

However, Yoon et al. fail to disclose the color film substrate, wherein (a) the first color filter, the second color filter and the third color filter are made of color resist materials, 
wherein (b) the first and third secondary (sub) color resists are shaped as a right-angled trapezoid, and the second secondary (sub) color resist is shaped as an isosceles triangle; wherein the first and third secondary (sub) color resists are axially symmetrically distributed with respect to a perpendicular bisector of a bottom side of the second secondary (sub) color resist; and wherein the perpendicular bisector of the bottom side of the second secondary (sub) color resist extends along one of the first direction and the second direction, and the first direction is substantially perpendicular to the second direction, wherein (b) the first, second, third, and fourth openings are orthogonal (to the first direction); and the first, second, and third regions of the fourth opening are orthogonal (to the first direction) and sequentially arranged along the second direction (claim 16).  
 
Ito et al. teach the color film substrate, wherein the first color filter, the second color filter and the third color filter are made of color resist materials.  Furthermore, these are known materials and known properties of color resist materials, and the use thereof would have been predictable to one of ordinary skill in the art.  The benefits of these materials/qualities include color resist materials.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form color filters with color resist materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146.

    PNG
    media_image2.png
    344
    715
    media_image2.png
    Greyscale

Nagato et al. disclose the color film substrate as shown Figs. 11A-B, wherein (b) the first, second, third, and fourth openings are orthogonal (to the first direction that is the horizontal direction); and the first, second, and third regions of the fourth opening are orthogonal (to the first direction) and sequentially arranged along the second direction that is vertical direction (claim 16). However, the first, second, and third regions have different shapes, it would have been obvious to one of ordinary skill in the art at the time the first and third secondary (sub) color resists shaped as a right-angled trapezoid, and the second secondary (sub) color resist shaped as an isosceles triangle; wherein the first and third secondary (sub) color resists are axially symmetrically distributed with respect to a perpendicular bisector of a bottom side of the second secondary (sub) color resist; and wherein the perpendicular bisector of the bottom side of the second secondary (sub) color resist extends along one of the first direction and the second direction, and the first direction is substantially perpendicular to the second direction”, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select the shapes of “the first and third secondary (sub) color resists as a right-angled trapezoid, and the second secondary (sub) color resist as an isosceles triangle; wherein the first and third secondary (sub) color resists are axially symmetrically distributed with respect to a perpendicular bisector of a bottom side of the second secondary (sub) color resist; and wherein the perpendicular bisector of the bottom side of the second secondary (sub) color resist extends along one of the first direction and the second direction, and the first direction is substantially perpendicular to the second direction” for the purpose of  constituted by interference filters of each white pixel portion [0076]-[0077] in order to obtain a higher efficiency [0078] as Nagato et al. taught.  

It would be obvious as a matter of design choice to form “the first and third secondary (sub) color resists shaped as a right-angled trapezoid, and the second secondary (sub) color resist shaped as an isosceles triangle; wherein the first and third secondary (sub) color resists are axially symmetrically distributed with respect to a perpendicular bisector of a bottom side of the second secondary (sub) color resist; and wherein the perpendicular bisector of the bottom side of the second secondary (sub) color resist extends along one of the first direction and the second direction, and the first direction is substantially perpendicular to the second direction”, since applicant has not disclosed that “the first and third secondary (sub) color resists shaped as a right-angled trapezoid, and the second secondary (sub) color resist shaped as an isosceles triangle; wherein the first and third secondary (sub) color resists are axially symmetrically distributed with respect to a perpendicular bisector of a bottom side of the second secondary (sub) color resist; and wherein the perpendicular bisector of the bottom side of the second secondary (sub) color resist extends along one of the first direction and the second direction, and the first direction is substantially perpendicular to the second direction” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with form “the first and third secondary (sub) color resists shaped as a right-angled trapezoid, and the second secondary (sub) color resist shaped as an isosceles triangle; wherein the first and third secondary (sub) color resists are axially symmetrically distributed with respect to a perpendicular bisector of a bottom side of the second secondary (sub) color resist; and wherein the perpendicular bisector of the bottom side of the second secondary (sub) color resist extends along one of the first direction and the second direction, and the first direction is substantially perpendicular to the second direction”.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a the color film substrate, wherein the first color filter, the second color filter and the third color filter as Yoon et al. disclosed with the color resist materials for exhibiting brightness, superior solvent resistance and durability as Ito taught; wherein (b) the first and third secondary (sub) color resists are shaped as a right-angled trapezoid, and the second secondary (sub) color resist is shaped as an isosceles triangle; wherein the first and third secondary (sub) color resists are axially symmetrically distributed with respect to a perpendicular bisector of a bottom side of the second secondary (sub) color resist; and wherein the perpendicular bisector of the bottom side of the second secondary (sub) color resist extends along one of the first direction and the second direction, and the first direction is substantially perpendicular to the second direction, wherein (b) the first, second, third, and fourth openings are orthogonal (to the first direction); and the first, second, and third regions of the fourth opening are orthogonal (to the first direction) and sequentially arranged along the second direction (claim 16) for constituted by interference filters of each white pixel portion [0076]-[0077] in order to obtain a higher efficiency [0078] as Nagato et al. taught.  

Regard to claim 2, Yoon et al. and Ito et al. disclose the color film substrate, wherein the first, second, third, and fourth color resists R/G/B/W are each shaped as a rectangle having long sides and short sides; wherein the long sides of the first, second, third, and fourth color resists extend along the first direction, and the short sides of the first, second, third, and fourth color resists extend along the second direction; and wherein in each of the pixel units, the first, second, third, and fourth color resists are sequentially arranged along the second direction as Figs. 1, 10, 12, 31, 39, 42, 50, 56, 58 shown.  

Regard to claim 3, Yoon et al. and Ito et al. disclose the color film substrate, wherein the first secondary color resist in each of the pixel units is adjacent to the first color resist in an adjacent pixel unit; and wherein the third secondary color resist is adjacent to the third color resist in each of the pixel units. 

2.      Claims 1-3, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20140184972) in view of Ito et al. (JP 2003004928) and Nagato et al. (US 20130242237).

    PNG
    media_image3.png
    323
    478
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    289
    455
    media_image4.png
    Greyscale

Regard to claim 1, Park et al. disclose a color film substrate, comprising: 
a base substrate 110; and 
a plurality of pixel units B/G/R/W located on the base substrate and arranged in an array (see Fig. 1), wherein a first side of the array extends along a first direction, a second side of the array extending along a second direction, and wherein the first direction intersects the second direction,
wherein 
each of the pixel units comprises first, second, third, and fourth color layers 230B/230G/230R; 
wherein 
the fourth color W comprises first, second, and third secondary color layers 230R’/230G’/230G’ and 
areas of the first, second, and third secondary color layers 230R’/230G’/230G’ are equal; 
wherein each of the pixel units comprises 
the first secondary color filter layer and the first color filter layer are made of a first material, 
the second secondary color filter layer and the second color filter layer are made of a second material, 
the third secondary color filter layer and the third color filter layer are made of a third material.  

Regard to claim 15, Park et al. disclose a color film substrate, comprising: 
a base substrate 110; 
an opaque layer made of an opaque material [data lines 171 and gate lines 121 may act like opaque layer)] disposed on the base substrate, wherein the data/gate lines defines a first opening, a second opening, a third opening, and a fourth opening thereon exposing the base substrate, 
the fourth opening consists of a first region, a second region, and a third region
a pixel unit B/G/R/W having first, second, and third color layers 230B/230G/230R, and first, second, and third sub color layers [a dummy blue color filter layer 230B', a dummy green color filter layer 230G', and a dummy red color filter layer 230R'], 
wherein 
the first color filter layer is disposed in the first opening, 
the second color filter layer is disposed in the second opening, and 
the third color filter layer is disposed in the third opening, 
the first sub color filter layer is disposed in the first region of the fourth opening, 
the second sub color filter layer is disposed in the second region of the fourth opening, and 
the third sub color resist is disposed in the third region of the fourth opening; 
wherein 
the first, second, third, and fourth openings are sequentially arranged along a first direction, 
wherein 
areas of the first, second, and third  regions of the fourth opening are equal, 
wherein 
the first sub color layer and the first color layer are made of a first material, 
the second sub color layer and the second color layer are made of a second material, 
the third sub color resist and the third color resist are made of a third material; 

Regard to claim 17, Park et al. disclose a method of manufacturing a color film substrate, comprising: 
providing a base substrate 110; 
forming an opaque material layer [data lines 171 and gate lines 121 may act like opaque layer] on the base substrate; 
forming sets of openings B/G/R/W on the opaque material layer [data/gate lines] to expose the base substrate, wherein the openings are arranged in an array,
wherein 
each of the sets of openings comprises first, second, third, and fourth openings,  
wherein 
the first, second, third, and fourth openings are sequentially arranged along the second direction, and 
wherein 
the fourth opening comprises first, second, and third regions; 
wherein 
simultaneously forming a first color filter layer 230B and a first secondary color filter layer 230B’ using a first material in the first opening and the first region of the blue color filter layer 230B and the dummy blue color filter layer 230B' are formed to be relatively close to and/or contacting the green color filter layer 230G and the dummy green color filter layer 230G' [0119]];  
simultaneously forming a second color resist and a second secondary color resist using a second material in the second opening and the second region of the fourth opening in each of the sets of openings [The green color filter layer 230G and the dummy green color filter layer 230G' are respectively formed to be relatively close to and/or contacting the red color filter layer 230R and the dummy red color filter layer 230R' [0118]]; and 
simultaneously forming a third color resist and a third secondary color resist using a third material in the third opening and the third region of the fourth opening in each of the sets of openings [the red color filter layer 230R and the dummy red color filter layer 230R' and is patterned by the photo-process using a mask to form the green color filter layer 230G and the dummy green color filter layer 230G' in the green sub-pixel area (G) and a portion of the white sub-pixel area (W), respectively [0118]]; 
wherein areas of the first region, the second region, and the third region of the fourth opening are equal.  

However, Park et al. fail to disclose the color film substrate, wherein (a) the first color filter, the second color filter and the third color filter are made of color resist materials, 
wherein (b) the first and third secondary (sub) color resists are shaped as a right-angled trapezoid, and the second secondary (sub) color resist is shaped as an isosceles triangle; wherein the first and third secondary (sub) color resists are axially symmetrically distributed with respect to a perpendicular bisector of a bottom side of the second secondary (sub) color resist; and wherein the perpendicular bisector of the bottom side of the second secondary (sub) color resist extends along one of the first direction and the second direction, and the first direction is substantially perpendicular to the second direction, wherein (b) the first, second, third, and fourth openings are orthogonal (to the first direction); and the first, second, and third regions of the fourth 

Ito et al. teach the color film substrate, wherein the first color filter, the second color filter and the third color filter are made of color resist materials.  Furthermore, these are known materials and known properties of color resist materials, and the use thereof would have been predictable to one of ordinary skill in the art.  The benefits of these materials/qualities include color resist materials.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form color filters with color resist materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146.

    PNG
    media_image2.png
    344
    715
    media_image2.png
    Greyscale

Nagato et al. disclose the color film substrate as shown Figs. 11A-B, wherein (b) the first, second, third, and fourth openings are orthogonal (to the first direction that is the horizontal direction); and the first, second, and third regions of the fourth opening are orthogonal (to the first direction) and sequentially arranged along the second direction that is vertical direction (claim 16). However, the first, second, and third regions have different shapes, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to form “the first and third secondary (sub) color resists shaped as a right-angled trapezoid, and the second secondary (sub) color resist shaped as an isosceles triangle; wherein the first and third secondary (sub) color resists are axially symmetrically distributed with respect to a perpendicular bisector of a bottom side of the second secondary (sub) color resist; and wherein the perpendicular bisector of the bottom side of the second secondary (sub) color resist extends along one of the first direction and the second direction, and the first direction is substantially perpendicular to the second direction”, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select the shapes of “the first and third secondary (sub) color resists as a right-angled trapezoid, and the second secondary (sub) color resist as an isosceles triangle; wherein the first and third secondary (sub) color resists are axially symmetrically distributed with respect to a perpendicular bisector of a bottom side of the second secondary (sub) color resist; and wherein the perpendicular bisector of the bottom side of the second secondary (sub) color resist extends along one of the first direction and the second direction, and the first direction is substantially perpendicular to the second direction” for the purpose of  constituted by interference filters of each white pixel portion [0076]-[0077] in order to obtain a higher efficiency [0078] as Nagato et al. taught.  

It would be obvious as a matter of design choice to form “the first and third secondary (sub) color resists shaped as a right-angled trapezoid, and the second secondary (sub) color resist shaped as an isosceles triangle; wherein the first and third secondary (sub) color resists are axially symmetrically distributed with respect to a perpendicular bisector of a bottom side of the second secondary (sub) color resist; and wherein the perpendicular bisector of the bottom side of the second secondary (sub) color resist extends along one of the first direction and the second direction, and the first direction is substantially perpendicular to the second direction”, since applicant has not disclosed that “the first and third secondary (sub) color resists shaped as a right-angled trapezoid, and the second secondary (sub) color resist shaped as an isosceles triangle; wherein the first and third secondary (sub) color resists are axially symmetrically distributed with respect to a perpendicular bisector of a bottom side of the second secondary (sub) color resist; and wherein the perpendicular bisector of the bottom side of the second secondary (sub) color resist extends along one of the first direction and the second direction, and the first direction is substantially perpendicular to the second direction” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with form “the first and third secondary (sub) color resists shaped as a right-angled trapezoid, and the second secondary (sub) color resist shaped as an isosceles triangle; wherein the first and third secondary (sub) color resists are axially symmetrically distributed with respect to a perpendicular bisector of a bottom side of the second secondary (sub) color resist; and wherein the perpendicular bisector of the bottom side of the second secondary (sub) color resist extends along one of the first direction and the second direction, and the first direction is substantially perpendicular to the second direction”.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a the color film substrate, wherein the first color filter, the second color filter and the third color filter as Park et al. disclosed with the color resist materials for exhibiting brightness, superior solvent resistance and durability as Ito taught; wherein (b) the first and third secondary (sub) color resists are shaped as a right-angled trapezoid, and the second secondary (sub) color resist is shaped as an isosceles triangle; wherein the first and third secondary (sub) color resists are axially symmetrically distributed with respect to a perpendicular bisector of a bottom side of the second secondary (sub) color resist; and wherein the perpendicular bisector of the bottom side of the second secondary (sub) color resist extends along one of the first direction and the second direction, and the first direction is substantially perpendicular to the second direction, wherein (b) the first, second, third, and fourth openings are orthogonal (to the first direction); and the first, second, and third regions of the fourth opening are orthogonal (to the first direction) and sequentially arranged along the second direction (claim 16) for constituted by interference filters of each white pixel portion [0076]-[0077] in order to obtain a higher efficiency [0078] as Nagato et al. taught.  

Regard to claim 2, Yoon et al. and Ito et al. disclose the color film substrate, wherein the first, second, third, and fourth color resists R/G/B/W are each shaped as a rectangle wherein the long sides of the first, second, third, and fourth color resists extend along the first direction, and the short sides of the first, second, third, and fourth color resists extend along the second direction; and wherein in each of the pixel units, the first, second, third, and fourth color resists are sequentially arranged along the second direction as Figs. 1, 10, 12, 31, 39, 42, 50, 56, 58 shown.  

Regard to claim 3, Yoon et al. and Ito et al. disclose the color film substrate, wherein the first secondary color resist in each of the pixel units is adjacent to the first color resist in an adjacent pixel unit; and wherein the third secondary color resist is adjacent to the third color resist in each of the pixel units. 

Regard to claim 18, Park et al. and Ito et al. disclose the manufacturing method, wherein in each of the sets of openings, areas of the first, second, third, and fourth openings are equal.  

Regard to claim 19, Park et al. and Ito et al. disclose the manufacturing method, wherein in the fourth opening of each of the sets of openings, no opaque material is disposed between the first, second, and third secondary color resists.  

Regard to claim 20, Park et al. and Ito et al. disclose the manufacturing method, wherein along the second direction, each of the first secondary color resists is separated from the corresponding first color resist by the opaque material, and each of the third secondary color resists is separated from the corresponding third color resist by the opaque material.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871